DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This Office Action is issued in response to the pre-Appeal decision made on March 30, 2021, in which claims 1, 3, 7-9, 11, 13, 16-18, and 20-29 are presented for examination.3.	Claims 1, 3, 7-9, 11, 13, 16-18, and 20-29 are pending, of which 1, 11, and 20 in independent form.4.	Claims 1, 3, 7-8, 11, 16-17, and 20-23 are amended.5.	Claims 2, 4-6, 10, 12, and 14-15 are cancelled by the applicant.
Response to Arguments
6.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claims 1, 3, 8, 11, 13, 16-17, 20, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et al. U.S. 20070005563 A1 (hereinafter Aravamudan) in view of Lee et al. U.S. 2008/0097976 A1 (hereinafter Lee).
Regarding claim 1, Aravamudan discloses a method (Aravamudan [0010] …”method”) comprising:
 	in response to the search input, accessing, from a database mapping one or more item descriptors to each of a plurality of abstraction of items, a first item descriptor mapped to the abstraction of the items, the first item descriptor describing items at a more specific level than the abstraction of items (Aravamudan [0027] describes that each item has one or more descriptors, e.g., “Each data item has one or more associated descriptors, particularly names in a namespace relating to the desired data items. The descriptors specify information about the data item.”);
Aravamudan does not explicitly disclose generating a search query comprising the first item descriptor and the second text portion by replacing the first text portion with the 
Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Aravamudan and Lee discloses a method, wherein the abstraction of the items describes items belonging to a category, items used in a specific context, items sharing an attribute, items used in a specific situation, or items that serve a specific purpose (Lee [0044] describes how item classified and categorized, e.g., “Each on-line store classifies product information into a category according to its own classification system. For example, on-line store `A` classifies an accessory product into the category of `fashion/jewelry/18K`, while on-line store `B` classifies the same product into a category of `accessory/gold/18K`”).
Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Aravamudan and Lee discloses a method, further comprising:  	receiving an indication of a further item as being included in the abstraction of the items prior to receiving the search input that describes the abstraction of the items from the user (Aravamudan [0012] describes that the implemented method receives a user 
accessing item descriptors of the further item based on receiving the indication of the further item as being included in the abstraction of the items (Aravamudan [0027] describes where an item description accessed and item has one or more associated descriptors).
With regard to Independent Claim 11,
	Claim 11 is similar in scope to Claim 1 and is rejected under a similar rationale.  

With regard to Dependent Claim 13,
	Claim 13 is similar in scope to Claim 3 and is rejected under a similar rationale.  

With regard to Dependent Claim 17,
	Claim 17 is similar in scope to Claim 8 and is rejected under a similar rationale.  

With regard to Independent Claim 20,
	Claim 20 is similar in scope to Claim 1 and is rejected under a similar rationale.  


identifying a second item descriptor mapped to the abstraction of items (Aravamudan [0012] describes the implemented system identifies various items, e.g., “Each of the items of the set of items has one or more associated terms. The method includes receiving a query input from a user directed at identifying the desired item”);  	generating a second search query comprising the second item descriptor and the second text portion by replacing the first text portion with the second item descriptor (Lee [0008] and [0010] describes that the implemented method generating a query based on the description of an item. See also [0014] describes a query creation process using one of the item name, classification, identification and a description of an item, this is equivalent to using a replaceable terms about a product, e.g.,“ The query may be created using terms in the name of the product, the classification of the product, the identification code of the product, and the description of the product”); and
providing the second search query to the user device for presentation (Lee [0028]-[0029] and [Figures 6-7] displays the generated query to a user through user interface).
Regarding claim 25, the rejection of claim 7 is hereby incorporated by reference, the combination of Aravamudan and Lee discloses a method, further comprising:
generating a second search query comprising the second item descriptor and the second text portion by replacing the first text portion with the second item descriptor (Lee [0008] and [0010] describes that the implemented method generating a query 
providing the second search query to the user device for presentation (Lee [0028]-[0029] and [Figures 6-7] displays the generated query to a user through user interface).
With regard to Dependent Claim 26,
Claim 26 is similar in scope to Claim 24 and is rejected under a similar rationale.  
 	With regard to Dependent Claim 27,
Claim 27 is similar in scope to Claim 25 and is rejected under a similar rationale.  

With regard to Dependent Claim 28,
Claim 28 is similar in scope to Claim 24 and is rejected under a similar rationale

With regard to Dependent Claim 29,
Claim 29 is similar in scope to Claim 25 and is rejected under a similar rationale.  


s 7, 16, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan in view of Lee further in view of Knight U.S. 2011/0040753 A1 (hereinafter Knight).

Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Aravamudan and Lee does not clearly disclose but a secondary Knight reference introduced to disclose: 
receiving an identification of a second user, (Knight [0052] e.g. “… identify the user and a status of login of the user”); 
accessing item preferences of the second user based on the received identification of the second user (Knight [0016] e.g. “…provide a user with a questionnaire containing at least one preference information question; receive user preference information in response to the questionnaire; receive search term information from the user); and
determining a further subset of tile item descriptors based on the item preferences of the second user, wherein the generating the search query is based on the determined further subset of the item descriptors (Knight [0056] where a search query created based on an item description and user profiles).
Therefore it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate Knight teachings in the Aravamudan and Lee system. Aravamudan, Lee and Knight are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to incorporate the features of Knight to be able to customize 
 	With regard to Dependent Claim 16,
	Claim 16 is similar in scope to Claim 7 and is rejected under a similar rationale.  

Regarding claim 21, the rejection of claim 1 is hereby incorporated by reference, 
the combination of Aravamudan and Lee does not clearly disclose but a secondary Knight reference introduced to disclose: 	accessing item preferences of the user (Knight [0016] e.g. “…provide a user with a questionnaire containing at least one preference information question; receive user preference information in response to the questionnaire; receive search term information from the user); and
determining the first item descriptor based on the item preferences of the user, (Knight [0056] where a search query created based on an item description and user profiles).
Therefore it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate Knight teachings in the Aravamudan and Lee system. Aravamudan, Lee and Knight are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to incorporate the features of Knight to be able to customize search results for a plurality of users.


	These claims are similar in scope to Claim 21 and are rejected under a similar rationale.


10.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan in view of Lee further in view of Knight further in view of Choi et al. U.S. 2009/0150120 A1 (hereinafter Choi).

Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination of Aravamudan and Lee does not clearly disclose but a secondary Knight reference introduced to disclose: 	receiving an identification of a second user ((Knight [0052] e.g. “… identify the user and a status of login of the user”) ;
accessing item preferences of the second user based on the received identification of the second user (Knight [0016] e.g. “…provide a user with a questionnaire containing at least one preference information question; receive user preference information in response to the questionnaire; receive search term information from the user).
Therefore it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate Knight teachings in the Aravamudan and Lee system. Aravamudan, Lee and Knight are analogous, because they are from the same field of endeavor as the claimed invention. One would 
The combination of Aravamudan, Lee and Knight does not clearly disclose measuring an amount of overlap between the item preferences of the first user and the second user; and
determining the amount of overlap between the item preferences of the first user and the second user as exceeding a predetermined threshold amount, and wherein the indication of the further item as being included in the abstraction of items is received from the second user.
On the other hand, Choi discloses measuring an amount of overlap between the item preferences of the first user and the second user (Choi [0040] where an amount of overlap between the item preferences of users are measured. E.g. “… A Similarity ratio (Sim(A,B)) is a similarity ratio between a user A and a user B, while an overlapping ratio (Overlap(A,B)) is an overlapping ratio of items between a user A and a user…”); and
determining the amount of overlap between the item preferences of the first user and the second user as exceeding a predetermined threshold amount, and wherein the indication of the further item as being included in the abstraction of items is received from the second user (Choi [0007, 0009, 0014, 0030-0032, 0051, & 0053] where users preference amount measured).
Therefore it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate Choi teachings in the Aravamudan, Lee, and Knight system. Aravamudan, Lee and Knight, and Choi are analogous, because they are from the same field of endeavor as the claimed invention. 
 	With regard to Dependent Claim 18,
Claim 18 is similar in scope to Claim 9 and is rejected under a similar rationale 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BERHANU MITIKU/Examiner, Art Unit 2156  

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156